—In a matrimonial action in which the parties were divorced by a judgment entered June 22, 1994, the former husband appeals from so much of an order of the Supreme Court, Westchester County (Shapiro, J.), entered April 17, 1997, which, in effect, denied his motion to resettle a Domestic Relations Order dated April 17, 1995, so as to conform it to the terms of the parties’ stipulation of settlement.
Ordered that the appeal is dismissed, without costs or disbursements.
An order denying a motion to resettle the substantive or decretal portions of a prior order is not appealable (see, EQK Green Acres v United States Fid. & Guar. Co., 248 AD2d 667; Gifaldi v Dumont Co., 172 AD2d 1025, 1026). Miller, J. P., Ritter, Sullivan and Pizzuto, JJ., concur.